Citation Nr: 1133864	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness of the right arm.

2.  Entitlement to service connection for a disability manifested by numbness of the right leg.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran originally testified at a May 2004 hearing sitting at the RO before a Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal was remanded by the Board in June 2009, and recertified to the Board in December 2010.  By that time, however, the Veterans Law Judge who conducted the May 2004 Board hearing was no longer employed by the Board.  A May 2011 letter notified the Veteran of this event, and that the law requires that the Veterans Law Judge who conducts the hearing on an appeal must participate in any decision made in that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  The Veteran was given the opportunity to testify at another hearing in accordance with the provisions of 38 C.F.R. § 20.717.  In a May 2011 statement, he indicated that he wanted to appear at a Board hearing before a Veterans Law Judge, via videoconference, at the RO.  Accordingly, remand is required so that a videoconference Board hearing may be scheduled for the Veteran in accordance with his wishes.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a videoconference Board hearing at the Denver Regional Office.  Place a copy of the notice of the scheduling of the hearing in the record, keeping in mind the advanced notice requirements specified at 38 C.F.R. § 19.76 (2010).


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

